Citation Nr: 0821756	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-19 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appeal of the May 2004 rating decision denying 
entitlement to service connection for the cause of the 
veteran's death is timely.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran had recognized service in the Philippine Guerilla 
Service from February 1943 to July 1945.  The veteran died in 
January 1983, and the appellant is the veteran's surviving 
spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines, in which service connection for the 
cause of the veteran's death was denied.

A motion to advance this case on docket was granted by the 
Board in June 2008.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1. In May 2004, the RO issued a rating decision denying 
service connection for the cause of the veteran's death.

2. In April 2005, the RO received the appellant's notice of 
disagreement (NOD) regarding the May 2004 rating decision.  

3. In August 2005, the RO issued a statement of the case 
(SOC). The notification letter was dated August 12, 2005.

4. On October 27, 2005, the appellant's VA Form 9, Appeal to 
the Board of Veterans' Appeals, was received by the RO.


CONCLUSION OF LAW

The appellant did not perfect a timely appeal of the May 2004 
rating decision, which denied entitlement to service 
connection for the cause of the veteran's death. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b)(2), 20.303 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

The provisions of the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] are not applicable to this claim on appeal because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts. See Manning v. Principi, 
16 Vet. App. 534, 542 (2002). The United States Court of 
Appeals for Veterans Claims (Court) found in Manning that the 
VCAA can have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact. Also see Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Notwithstanding the inapplicability of VCAA, VA informed the 
appellant of the necessity to file a timely substantive 
appeal.  See page 1 of the notification letter which 
accompanied the August 2005 SOC.  In addition, the appellant 
was furnished with a VA Form 9, with accompanying 
instructions, at the same time, as an enclosure to the SOC.  
Finally, the RO provided the appellant an SOC concerning the 
issue of whether her substantive appeal had been timely 
submitted, and an opportunity to respond, which the appellant 
did.

II.  Timely Substantive Appeal

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information. Proper completion and 
filing of a substantive appeal are the last actions a 
appellant needs to take to perfect an appeal. 38 C.F.R. § 
20.202. A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she is statutorily barred form appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  By statute, 
questions as to the timeliness or adequacy of a substantive 
appeal are determined by the Board. 38 U.S.C.A. § 7105(d)(3). 
See 38 C.F.R. § 20.101(d).

Pursuant to 38 C.F.R. § 3.109, time limits for fling may be 
extended in some cases on a showing of "good cause." However, 
the Court decided in Corry v. Derwinski, 3 Vet. App. 231 
(1992), that there is no legal entitlement to an extension of 
time, but that 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that, where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner that it was.

In May 2004, the RO issued a rating decision denying 
entitlement to service connection for cause of the veteran's 
death.  The notification letter was dated in May 2004.  The 
appellant's NOD was received in April 2005.  In May 2005, the 
RO requested that the appellant clarify the issue with which 
she was disagreeing.  The appellant responded with the 
required information in a letter received by the RO in June 
2005.  

In August 2005, the RO issued an SOC. The notification letter 
was dated August 12, 2005, and informed the appellant she had 
60 days from the date of the letter or the remainder of the 
one-year period, if any, from the date of the date of the 
letter notifying her of the rating action she appealed to 
perfect her appeal. The letter explained that if she did not 
file his substantive appeal, or request an extension of time 
to do so within the time limits described, her appeal would 
be closed.

The RO received the appellant's substantive appeal in 
October, 2005.  It is stamped "Received" on October 27, 2005.  

The evidence as outlined above is not in dispute. Thus, the 
question presented to the Board is purely legal. 
Specifically, whether the appellant's VA Form 9 submitted to 
VA in October 2005 and received on October 27, 2005 is deemed 
to be timely within the parameters of the statues and 
regulations absent any consideration of good cause.

Where the regulations require that any written document be 
filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  In the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA. In calculating this 5-day period, Saturdays, 
Sundays, and legal holidays will be excluded.  38 C.F.R. § 
20.305(a).

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included. Where the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation. 38 C.F.R. § 
20.305(b).

Since the SOC was issued August 12, 2005, more than a year 
following the issuance of the May 2004 rating decision, the 
appellant had 60 days following the issuance of the SOC to 
timely perfect her appeal. This calculates to October 11, 
2005, but the RO has used October 12, 2005.  

The post-marked envelope is not present in the claims file 
and the appellant has not presented evidence of such 
postmark.  The substantive appeal is stamped "received" on 
October 27, 2005.  Using the 5-day rule, the date of receipt 
is calculated at October 20, which is still outside the time 
period allowed for response-even using the RO's date of 
October 12, 2005.  Under this analysis, the substantive 
appeal received on October 27, 2005 can not be recognized as 
timely under 38 C.F.R. § 20.302(b)(2). 

As the appellant's substantive appeal was received more the 
60 days following the issuance of the SOC, and more than the 
one year following the date of the initial rating decision, 
the Board concludes that the VA Form 9 received on October 
27, 2005, as to the issue of service connection for the cause 
of the veteran's death, is untimely.

The appellant argued that the VA Form 9 received on October 
27, 2005 should be considered a timely appeal because she 
signed the form on October 1, 2005.  However, as noted above, 
in absence of a postmark or other proof of the date of 
mailing of the document, the 5-day rule is for application.  
The document is stamped "received" on October 27, 2005.  As 
explained above, the earliest date of mailing using the 5 day 
rule would be October 20, 2005, which is still beyond October 
12, 2005.  The appellant has not presented evidence of an 
earlier postmark or date of mailing that would be within the 
deadline. 

Review of the claims file does not reveal any other document 
that may be accepted as a timely substantive appeal.  The 
appellant submitted a document stating her preference for 
traditional appeal process was received on August 11, 2005, 
which was prior to the issuance of the SOC on August 12, 
2002.  The next documents received in regard to the 
appellant's claim were received at the Board on September 1 
and 7, 2005, and forwarded to the RO, which received them on 
October 3, 2005.  However, these documents request the 
issuance of an SOC and VA Form 9.  As they request the 
issuance of these documents, they cannot therefore be 
considered to have been in response to receipt of such 
documents and, therefore, cannot be considered a timely 
substantive appeal.
A VA Form 9 or its equivalent was not received within 60 days 
following the issuance of the August 2005 SOC, or within one 
year following the date of the May 2004 rating decision. 
Accordingly, the Board is currently without jurisdiction to 
consider the claim for entitlement to service connection for 
the cause of the veteran's death, and the appeal is 
dismissed.

ORDER

The claim for service connection for the cause of the 
veteran's death is dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


